DETAILED ACTION
This action is responsive to amendment filed on October 19th, 2021. 
Claims 21~41 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
In response to Applicant’s remarks (Pg. 10~11), that nothing in Wilson teaches or even suggests any apparatus configured to, "based on the messaging information, generate interface data that populates an interface element of a first digital interface with a first candidate parameter value of an exchange of data, and store the interface data within the storage unit," as recited similarly by amended independent claim 21, 35, and 36. Examiner respectfully disagrees because Wilson taught server 104 generates a message “PSSIM: Send $20.00 (“candidate parameter value”) to @jackSmith for BBQ?” when John Doe wishes to pay John Smith (see steps ‘206’ and ‘208) (C20:13~21). When the PSSIM message is generated, the amount $20 is populated and sent as a message, based on recognizing the words ‘pay’ and the currency amount as inputted by John Doe. Given the broadest reasonable interpretation, the generated PSSIM message is interpreted as an “interface element” since the amount of $20 was populated and sent as a message to complete the transaction. With regards to Wilson cannot teach or suggest any apparatus configured to "transmit ... linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking 
In response to Applicant’s remarks (Pg. 12), that Applicant respectfully traverses the rejection of claims 21-40 under 35 U.S.C. § 101, as being allegedly directed to non-statutory subject matter. Examiner withdraws the 35 U.S.C. § 101 rejection. 
As such, the rejection is sustained below:
Double Patenting
Claims 21~40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S. Patent No. 10,659,400. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1~20 of the U.S Patent mentioned above contain every element of claims 21~40 of the instant application and thus, anticipates claims 21~40 of the instant application.
For example, independent claim 21 combined with dependent claim 22 of the present application is directed towards an apparatus performing the same steps as independent claim 1 of the U.S Patent. Independent claims 35 and 36 combined with the language of dependent claim 22 of the present application is directed towards a method and device performing the same steps as independent claims 14 and 17 of the U.S Patent respectively. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 21~40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al. hereinafter Wilson (U.S Patent 10,423,948) .
Regarding Claim 21,
	Wilson taught an apparatus, comprising: a communications unit; a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
receive messaging information from a device via the communications unit (C5:29~36); 
based on the messaging information, generate interface data that populates an interface element of a first digital interface with a first candidate parameter value of an exchange of data, and store the interface data within the storage unit (Fig. 2 ‘210’; C20:13~21, server 104 generates a message “PSSIM: Send $20.00 (“candidate parameter value”) to @jackSmith for BBQ?”); and 
transmit, via the communications interface, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface (Fig. 3 ‘320’ send button (“linking data”); C5:18~25, data can be an HTML string that displays a confirmation message with a link for prompting the sender to confirm his/her intent to transfer money to the recipient; C6:44~51).
Regarding Claim 22,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on the messaging 
Regarding Claim 23,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on an application of a statistical process, a machine learning process, or an artificial intelligence process (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service) to at least one the messaging information or the information characterizing the prior data exchanges.
Regarding Claim 24,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine a second candidate parameter value for the exchange of data exchange based on the messaging information and on the information characterizing the prior data exchanges; and generate the interface data based on the first and second candidate parameter values, the generated interface data associating each of the first and second candidate parameter values with a corresponding one of the interface elements of the first digital interface (Fig. 6 and 7; ‘700’, ‘702’, ‘704’; C26:10~21, past transactions).
Regarding Claim 25,
Wilson taught wherein: the linking data characterizes a deep link to the stored interface data; the device is further configured to present a representation of the deep link within the second digital interface; and the at least one processor is further configured to execute the instructions to receive, from the device via the communications unit, a first request for the stored interface data associated with the deep link, the first request comprising a portion of the linking data (Fig. 3 ‘320’ send button (“linking data”); 
Regarding Claim 26,
Wilson taught wherein the device is further configured to generate the first request in response to a receipt of input data indicative of a selection of the presented representation of the deep link by a user of the device (C4:18~25, data can be an HTML string that displays a confirmation message with a link for prompting the sender to confirm his/her intent to transfer money to the recipient; C9:36~42).
Regarding Claim 27,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: based on the portion of the linking data, load the stored interface data from the storage unit; and transmit the stored interface data to the device via the communications unit, the device being configured to present the first digital interface in accordance with the stored interface data and populate the interface element of the first digital interface with the first candidate parameter value (Fig. 3, ‘310’ and associated description).
Regarding Claim 28,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: receive a second request to initiate the exchange of data in accordance with the first candidate parameter value; and based on the second request, perform operations that initiate the data exchange in accordance with at least the first candidate parameter value (Fig. 3 and associated description).
Regarding Claim 29,

Regarding Claim 30,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine that the one or more discrete linguistic elements establish an incomplete portion of the first candidate parameter value; and determine the first candidate parameter value based on the incomplete portion and on information characterizing prior exchanges of data between the device and the apparatus (Fig. 3, ‘310’ and associated description).
Regarding Claim 31,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine that the one or more discrete linguistic elements establish a second candidate parameter value of the exchange of data; and generate the interface data based on the first and second candidate parameter values, the generated interface data associating each of the first and second candidate parameter value with a corresponding interface element of the first digital interface (Fig. 3 and associated description).
Regarding Claim 32,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: load, from the storage unit, profile information associated with the device (C7:8~13) and session information identifying additional elements of messaging data exchanged between the device and the apparatus during one or more prior 
Regarding Claim 33,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on an application of a statistical process, a machine learning process, or an artificial intelligence process (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service) to the messaging information and at least one of the profile information or the session information.
Regarding Claim 34,
Wilson taught wherein: the at least one processor is further configured to execute the instructions to establish a communications session with an application program executed by the device, the messaging information being generated by the executed application program during the established communications session; and the executed application program causes the device to present the representation of the linking data within the second digital interface (Fig. 2, messaging application 212; C6:44~51).
Regarding Claim 41,
Wilson taught wherein: the first digital interface is associated with the exchange of data (Fig. 2 ‘210’; C20:13~21); and the at least one processor is further configured to execute the instructions to perform operations that populate the interface element of the first digital interface with the first candidate parameter value, and wherein the interface data comprises the populated interface element (Fig. 2~Fig. 4 and associated description).
Regarding Claims 35~40, the claims are similar in scope to claims 21~34 and therefore, rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/HEE SOO KIM/Primary Examiner, Art Unit 2457